FIRST AMENDMENT
TO
FOURTH AMENDED AND COMPLETELY RESTATED LOAN AGREEMENT

THIS FIRST AMENDMENT TO FOURTH AMENDED AND COMPLETELY RESTATED LOAN AGREEMENT is
dated to be effective as of the 26th day of June, 2009 and executed by and among
Synovus Bank, a Florida banking corporation (“Lender”), MMA Capital Corporation,
a Michigan corporation (“MCC”), MMA Mortgage Investment Corporation, a Florida
corporation (“MMIC”), MMA Construction Finance, LLC, a Maryland limited
liability company (“MMCF”), Municipal Mortgage & Equity LLC, a Delaware limited
liability company (“MMA”), MMA Financial Holdings, Inc., a Florida corporation
(“MFH”) and MMA Financial, Inc., a Maryland corporation (“MMA Financial”). For
convenience MCC, MMIC and MMCF shall be herein collectively called, the
“Borrowing Group” and MMA, MFH and MMA Financial shall be herein collectively
called, the “Guarantor(s)”.

R E C I T A L S



1.   There is that certain Fourth Amended and Completely Restated Loan Agreement
(“Loan Agreement”) dated as of February 23, 2007 made by and among Lender, the
Borrowing Group and Guarantors. For convenience all capitalized terms used but
not defined herein shall have the meaning assigned to such terms in the
Agreement. Further, all references to “Sections” shall refer to Sections of the
Agreement.



2.   The parties wish to modify and amend the Loan Agreement as hereinafter set
forth.

NOW, THEREFORE, IN CONSIDERATION OF the mutual covenants and agreements
hereinafter set forth as well as for other good and valuable consideration, the
receipt and sufficiency whereof is hereby acknowledged, the parties do hereby
agree to supplement and amend the Loan Agreement in the following respects and
particulars:



1.   No Further Borrowings/L.O.C.’s. Sections 3.01, 3.02 and 3.04 are hereby
deleted in their entirety. Lender shall no longer be obligated to advance
further sums under the Loan Agreement. Further, Lender shall no longer be
obligated to issue Letters of Credit; provided that Lender shall renew/replace
the Letters of Credit listed in Exhibit A which is attached hereto and by
reference made a part hereof. No such renewed/replaced Letter of Credit shall
have an expiration date later than November 30, 2010.



2.   Renewal Promissory Note. Attached hereto as Exhibit B and by reference made
a part hereof is a Renewal Promissory Note (“Renewal Note”) in the original
principal amount of $41,772,096.61. The Borrowing Group will make, execute and
deliver the Renewal Note. To the extent that the terms of the Renewal Note
differ from the terms of the Loan Agreement (by way of illustration and not by
way of limitation, with respect to the interest rate and minimum interest rate)
the terms of the Renewal Note shall prevail.



3.   Financial Statements. Section 6.06 (a) is hereby deleted and the following
6.06 (a) is hereby substituted in lieu thereof:

6.06 (a) As soon as practical, and in any event within sixty (60) days after the
end of each fiscal quarter (other than the last quarter of the year), each
member of the Borrowing Group (other than MCC) and each Guarantor shall furnish
to Lender their quarterly unaudited financial statements, including balance
sheets and income statements, for the fiscal quarter just ended, certified by an
Authorized Officer. As soon as practical, and in any event within one hundred
and twenty (120) days after the end of each fiscal year, each member of the
Borrowing Group, MMA Financial and MFH shall furnish to Lender their respective
management-prepared unaudited annual financial statements, prepared in
accordance with GAAP and practices applied on a basis consistently maintained
throughout the period involved, for the twelve (12) month period just ended.
Borrowing Group represents that each member of the Borrowing Group’s fiscal year
is the same as the calendar year.



4.   Financial Covenants. Sections 6.23 through and including Section 6.27, and
Section 9.01(b) are hereby deleted in their entirety.



5.   Ratification. Except as is herein specifically set forth to the contrary,
the Loan Agreement and the Loan Documents are hereby ratified and reaffirmed in
all of their respects and particulars.



6.   Authorization. Each member of the Borrowing Group and each Guarantor hereby
warrants and represents that i) all representations and warranties set forth in
the Loan Agreement are true, accurate and complete as of the date hereof, ii)
the existing outstanding principal amount of the Loan as of the date hereof is
$41,772,096.61 and iii) Lender is not in default with respect to any of the
terms of any of the Loan Documents.

[the remainder of this page has been intentionally left blank]

1

IN WITNESS WHEREOF, the undersigned executed this First Amendment to the Fourth
Amended and Completely Restate Loan Agreement to be effective as of the day and
year first above set forth.

MMA CAPITAL CORPORATION

/s/ Gary A. Mentesana
By: Gary A. Mentesana, EVP

MMA MORTGAGE INVESTMENT CORPORATION

/s/ Gary A. Mentesana
By: Gary A. Mentesana, EVP

MMA CONSTRUCTION FINANCE, LLC

/s/ Gary A. Mentesana
By: Gary A. Mentesana, EVP

MUNICIPAL MORTGAGE & EQUITY LLC

/s/ Gary A. Mentesana
By: Gary A. Mentesana, EVP

MMA FINANCIAL HOLDINGS, Inc.

/s/ Gary A. Mentesana
By: Gary A. Mentesana, EVP

MMA FINANCIAL, INC.

/s/ Gary A. Mentesana
By: Gary A. Mentesana, EVP

SYNOVUS BANK

/s/ Cathy Swanson
By: Cathy Swanson, EVP

2